Exhibit 10.1

 

AMENDMENT NO. 12

TO

DECKER COAL COMPANY AGREEMENT

 

This Amendment No. 12 (this “Amendment”) to the Decker Coal Company Agreement is
made as of the 20th day of January 2012.

 

RECITALS

 

A.            Western Minerals LLC, an Oregon limited liability company
(“Western”); KCP Inc., a Delaware corporation (“KCP”); and Montana Royalty
Company, a limited partnership (“Montana Royalty”) are parties to the Decker
Coal Company Agreement, dated as of the 1st day of September, 1970, as amended
by a supplement dated as of January 1, 1974, by Amendment No. 2 dated as of
December 1, 1977, by Amendment No. 3, dated as of August 24, 1978, by Amendment
No. 4, dated as of January 1, 1982, by Amendment No. 5, dated as of July 9,
1983, by Amendment No. 6, dated as of May 7, 1985, by Amendment No. 7, dated as
of January 1, 1989, by Amendment No. 8, dated as of January 1, 1989, by
Amendment No. 9, dated as of December 13, 1990, by Amendment No. 10, dated
January 1, 1999 and by Amendment No. 11, dated April 9, 2002, (the Decker Coal
Company Agreement as so amended being herein referred to as the “Joint Venture
Agreement”).

 

B.            Western and KCP now desire to amend the Joint Venture Agreement to
clarify reclamation surety bonding requirements for Decker Coal Company under
the Joint Venture Agreement.  For purposes of this Amendment only, “Party” and
“Parties” shall refer to Western and KCP only, and not to Montana Royalty.

 

The Parties therefore agree as follows:

 

AGREEMENT

 

1.             A new Section 11(i) of the Joint Venture Agreement shall be
added, immediately after Section 11(h), as follows:

 

“(i)          Notwithstanding any other provision of the Joint Venture
Agreement, all surety bonds required for the final mine reclamation activities
for the Decker Properties as described on Attachment A attached to Amendment
No. 8 and incorporated herein by this reference and as may otherwise be required
by applicable regulatory authorities (“Reclamation Bonds”) shall be obtained and
maintained as set forth in this Section 11(i).  Fifty percent (50%) of each of
the West Decker and East Decker Reclamation Bonds required for the Decker
Properties shall be obtained by Western at Western’s sole cost, and fifty
percent (50%) of each of the West Decker and East Decker Reclamation Bonds
required for the Decker Properties shall be obtained by KCP at KCP’s sole cost. 
The cost of the Reclamation Bonds and related obligations and expenses shall be
several, not joint, for the Party required to obtain the Reclamation Bonds as
provided above, and neither Party shall have any liability whatsoever for the
costs of, or obligations or expenses related to, the other Party obtaining the
required Reclamation Bonds. Each Party (the “Indemnifying Party”) agrees to
indemnify Decker Coal Company and/or the other Party, as applicable (the
“Indemnified Party”) for any costs incurred by the Indemnified Party related to
the Indemnifying Party’s failure (i) to obtain its required Reclamation Bonds or
(ii) to pay its proportionate share of reclamation expenses.  Each Party may
select its own issuer for that Party’s Reclamation Bonds provided (i) the bonds
comply with all laws and regulations applicable to the Reclamation Bonds, and
(ii) the issuer of the bonds is a financial institution with an AM Best rating
of A/X or better and acceptable to the regulatory agency with which the bonds
are filed.  Subject to the

 

--------------------------------------------------------------------------------


 

requirements of this Section 11(i), each Party shall be entitled to negotiate
the terms of the Reclamation Bonds it is required to obtain with respect to its
Reclamation Bond obligations and, to the extent permitted by applicable law, the
consent of the other Party shall not be required.  To the extent required by
applicable law or regulations, each Party agrees to take such further actions
(including, without limitation, taking steps to cause the execution of both
Parties’ Reclamation Bonds by Decker Coal Company) as the other Party reasonably
requests provided that neither Party shall be required to incur any additional
cost or liability based on such requests.  If a surety bond issuer no longer
meets the criteria set forth in this Section 11(i), the surety bond issuer shall
be replaced as soon as reasonably practicable.  Western and KCP shall provide
written notice to the other Party prior to any changes in surety bond issuers or
in the event of any failure of an existing surety bond issuer to meet the
criteria set forth in this Section 11(i).  At the request of a Party, the other
Party will provide confirmation of (A) the existence, principal terms and issuer
of that Party’s Reclamation Bonds, and (B) sufficient available cash, cash
equivalents and/or other liquidity to timely fund its proportionate share of
estimated reclamation expenses as those expenses come due.  Unless otherwise
expressly agreed to by the Parties in writing, all other bonds required by the
operation of Decker Coal Company will be obtained directly by Decker Coal
Company or on its behalf by one of the Parties and all costs associated
therewith will be paid by Decker Coal Company.”

 

2.             Except as specifically hereby amended, all other terms and
provisions of the Joint Venture Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, Western Minerals LLC and KCP Inc. have executed the
foregoing Amendment No. 12 effective as of the date first written above.

 

 

WESTERN MINERALS LLC

 

an Oregon limited liability company

 

 

 

By:

/s/ Bryan Pechersky

 

 

Bryan Pechersky

 

 

 

 

Its:

Senior Vice President

 

 

 

 

 

 

 

KCP, INC.

 

a Delaware corporation

 

 

 

 

By:

/s/ John H. Thomas

 

 

John H. Thomas

 

 

 

 

Its:

Secretary

 

2

--------------------------------------------------------------------------------